EXHIBIT 47 JOINT FILING AGREEMENT In accordance with Rule 13d-1(f) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of this amendment to Schedule13D.This Joint Filing Agreement shall be included as an Exhibitto such joint filing.In evidence thereof, each of the undersigned, being duly authorized, hereby executed this Agreement. Date:December 8, 2015 TAMMS MANAGEMENT CORPORATION MA 1, L.P. MA 1, INC. MICKY ARISON JMD DELAWARE, LLC JAMES M. DUBIN ARTSFARE 2 SENTINEL PROTECTOR, LLC SUNTRUST DELAWARE TRUST COMPANY ARTSFARE 2003 TRUST MBA I, L.P. VERUS PROTECTOR, LLC JOHN J. O'NEIL RICHARD L. KOHAN By: Loretta A. Ippolito, Attorney-in-Fact /s/ Loretta A. Ippolito
